Title: From George Washington to Noah Webster, 18 December 1785
From: Washington, George
To: Webster, Noah

 

Sir,
Mount Vernon 18th Decr 1785

Your letter of the 16th, with others, were put into my hands yesterday in Alexandria; but being engaged at the time I did not open them until I returned home in the evening; or, I would have sought an opportunity of conversing with you on the subject of it, whilst I was in Town.
On the footing you have placed your offer, though I feel myself obliged by it, I am unable, from the indecision of it, to return a satisfactory answer. It would by no means suit me to await the determinations of the Assemblies of those States (which are mentioned in your letter) on the applications you are about to make to them; and afterwards, a consultation of your circumstances & convenience, before you could resolve on what plan to fix. Nor indeed, does your offer go to more than one point, whilst I have three objects in view—namely—the education of the Children—aiding me in my corrispondencies—and keeping my Accounts—The last of which, I beleive might be dispensed with—or, at any rate when they are once digested, and brought into order (which is the present employment of Mr Shaw) they will require very little attention—but the other two are essential to my purposes.
I send you the sketches of American policy, and conceive that the publication of extracts therefrom will be pleasing, and may be beneficial. All possible lights ought, in my opinion, to be thrown on subjects of this importance; for it should seem that, ignorance, or design, have too great a share in the government of public measures. I am with esteem Sir yr most Obedt Servt

Go: Washington

